DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 10/08/2021, with respect to the non-final office action have been fully considered and are persuasive. 
The 112(f) claim interpretation previously presented is withdrawn in response to applicant’s remarks.
The 112(b) claim rejections previously presented are withdrawn in response to applicant’s remarks and amendments.
The 103 claim rejections previously presented are withdrawn in response to applicant’s remarks and amendments as discussed during an interview with applicant’s representative, Mr. Catmull, on 10/08/2021.
Allowable Subject Matter
Claims 27-46 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, neither alone nor in combination, sufficiently discloses the claimed invention in such a way that the combination of limitations would be rendered anticipatory or obvious to one of ordinary skill in the art.
Specifically, the closest prior art fails to teach or suggest the particulars of the relationship among applying bias adjustment, generating transient signal behavior, obtaining a reference signal on the basis of the transient signal, and obtaining a difference signal as claimed. See also, applicant’s remarks, 10/08/2021.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha K. Nickerson whose telephone number is (571)270-1037. The examiner can normally be reached Generally Monday-Friday, 8:00AM-4:00PM CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571)270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SAMANTHA K. NICKERSON
Primary Examiner
Art Unit 3645



/SAMANTHA K NICKERSON/Primary Examiner, Art Unit 3645